DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
   The Amendment filed 3/2/2022 has been entered. Claims 1, 6, and 11 were amended, and claims 5, 10, and 15 were cancelled. Thus, claims 1-4, 6-9, and 11-14 are pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “interfacing means” in claim 11 line 2, “first sensing means” in claim 11 line 3, “second sensing means” in claim 11 line 5, “venting means” in claim 11 line 7, “pumping means” in claim 11 line 9, “controlling means” in claim 11 line 10, “monitoring means” in claim 14 lines 2-3, “alerting means” in claim 14 line 6, and “pressure generating means” in claim 15 line 2.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure of “interfacing means” includes at least a nasal interface described in para. [0004] of the specification and claim 1. The corresponding structure of “first sensing means” includes at least a flow rate sensor described in paras. [0006], [0035] of the specification. The corresponding structure of “second sensing means” includes at least a pressure sensor described in paras. [0006], [0034] of the specification and claim 1. The corresponding structure of “pumping means” includes at least a pump or blower as described in para. [0056] of the specification. The corresponding structure of “venting means” includes at least a valve described in para. [0036] of the specification and claim 1. The corresponding structure of “controlling means” includes at least a controller described in para. [0037] of the specification. The corresponding structure of “monitoring means” includes at least a gas monitor described in para. [0099] of the specification. The corresponding structure of “alerting means” includes at least a mobile device or alarm described in para. [0101] of the specification. The corresponding structure of “pressure generating means” includes at least a generator or pump described in para. [0029] of the specification.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Orr (US 2016/0166796 A1) in view of Cappelli et al. (US 2015/0165140 A1).
Regarding claim 1, Orr discloses a nasal therapy system (whole apparatus for delivering oxygen to a patient’s nose) (Fig. 1; para. [0088]), comprising: 
a nasal interface (oxygen delivery device 17 as a nasal cannula) (Fig. 1; para. [0088]); 
at least one flow sensor configured to determine a flow rate of a gas flow to be provided to a patient via the nasal interface (oxygen flow analyzer 30 measures an oxygen flow rate to a patient) (Fig. 1; para. [0090]); 
at least one pressure sensor configured to determine an amount of pressure of the gas flow based, at least in part, on a prescribed pressure (pressure sensor 40 measures breathing pressure, which is partly comprised of the oxygen flow pressure; oxygen flow pressure is determined from the oxygen flow rate which is pre-selected) (Fig. 1; para. [0037]; paras. [0106-0107]); 
a valve in communication with the nasal interface and operable to control an amount of the gas flow being provided to the nasal interface (flow control valve 25 to control the oxygen flow rate from oxygen source 22) (Fig. 1; para. [0088]); 
and a controller operatively coupled to the at least one flow sensor, the at least one pressure sensor, and the valve (processor 35 communicates with the valve 25, oxygen flow analyzer 30, and pressure sensor 40) (Fig. 1; para. [0089]; para. [0091]; para. [0093]); 
wherein the controller is configured to: determine a flow rate difference between a prescribed flow rate and the flow rate (the oxygen flow rate value is compared to the desired predetermined threshold value for oxygen flow rate) (para. [0099]), cause an output setting of the valve to be adjusted to control the amount of the gas flow being provided to the nasal interface such that the amount of the gas flow being provided to the nasal interface is maintained at the prescribed flow rate and the prescribed pressure (electrical current delivered to the flow control valve 25 is proportional to the optimal oxygen flow rate) (para. [0117]; para. [0129]).
Orr does not disclose a pump configured to generate the gas flow; wherein the output setting is determined based on the flow rate difference; and generate an output signal that causes the pump to increase or decrease an output pressure of the gas flow exiting the pump based on a difference between the amount of pressure of the gas flow and the prescribed pressure.
However, Cappelli teaches a respiratory apparatus (Cappelli; abstract) including a pump configured to generate the gas flow (flow generator 102) (Cappelli; Fig. 1; para. [0048]); wherein the output setting is determined based on the flow rate difference (a desired flow rate is set, and the step 508 checks to see if the measured flow rate is met; if the desired and measured flow rates have a difference, then the device is controlled to reach the desired flow rate) (Cappelli; Fig. 5; paras. [0143-0144]); and generate an output signal that causes the pump to increase or decrease an output pressure of the gas flow exiting the pump based on a difference between the amount of pressure of the gas flow and the prescribed pressure (flow generator 102 has a controller which adjusts the output so a measured pressure/flow satisfies a desired pressure/flow) (Cappelli; para. [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Orr device to include a pump configured to generate the gas flow; wherein the output setting is determined based on the flow rate difference; and generate an output signal that causes the pump to increase or decrease an output pressure of the gas flow exiting the pump based on a difference between the amount of pressure of the gas flow and the prescribed pressure, as taught by Cappelli, for the purpose of ensuring the air flow/pressure delivered to a patient is the same as a desired flow/pressure, thereby ensuring the patient is provided with the correct therapeutic ventilation treatment for their condition (Cappelli; para. [0187]).
Regarding claim 2, the modified Orr device teaches wherein the nasal interface comprises: at least one nasal outlet, a gas inlet, and a gas outlet (see annotated Image 1 below), wherein at least a portion of the gas flow is output to a nasal airway of the patient via the at least one nasal outlet, the portion being related to the prescribed flow rate, the amount of the gas flow that is being provided to the nasal interface, and an additional amount of the gas flow leaked from the nasal interface (oxygen flow rate from the source 22 to be delivered to a patient is pre-selected for a period of time; actual oxygen flow supplied at a point in time varies dependent upon an algorithm to achieve the pre-selected flow rate; as the nasal interface of 17 does not recite a seal, there would inherently be gas leaks between the nasal interface and the patient) (Orr; Figs. 1, 9; para. [0088]; paras. [0121-0122]).

    PNG
    media_image1.png
    529
    499
    media_image1.png
    Greyscale

Image 1. Section of Orr Fig. 1 which has been annotated to show the gas inlet, gas outlet, and nasal outlet as claimed.
Regarding claim 3, the modified Orr device teaches wherein the controller is further configured to:- 34 -2017PF02528 determine a change in the flow rate by measuring an amount of current provided to the valve to cause the valve to close and/or open (the current to control the solenoid control valve 25 is determined by the processor 35, and it is proportional to the oxygen flow rate) (Orr; para. [0017]; para. [0129]); and determine, based on the amount of current and the change in the flow rate, one or more breathing characteristics associated with the patient (the patient’s volume of inhaled oxygen is calculated based on the oxygen flow rate over a predetermined time period, the oxygen rate supplied being variable over the time period) (Orr; para. [0062]; paras. [0121-0122]).
Regarding claim 6, Orr discloses a method for providing nasal therapy (whole apparatus for delivering oxygen to a patient’s nose) (Fig. 1; para. [0088]), comprising: 
determining a flow rate of a gas flow to be provided to a patient (oxygen flow analyzer 30 measures an oxygen flow rate to a patient) (Fig. 1; para. [0090]) via a nasal interface (oxygen delivery device 17 as a nasal cannula) (Fig. 1; para. [0088]); 
determining an amount of pressure of the gas flow based, at least in part, on a prescribed pressure (pressure sensor 40 measures breathing pressure, which is partly comprised of the oxygen flow pressure; oxygen flow pressure is determined from the oxygen flow rate which is pre-selected) (Fig. 1; para. [0037]; paras. [0106-0107]); 
determining, by a controller operatively coupled to a valve (processor 35 communicates with the valve 25) (Fig. 1; para. [0089]), the valve being in communication with the nasal interface (flow control valve 25 is used to control the flow rate of gas to a patient through oxygen delivery device 17) (Fig. 1; paras. [0088-0089]), a flow rate difference between a prescribed flow rate and the flow rate (the oxygen flow rate value is compared to the desired predetermined threshold value for oxygen flow rate) (para. [0099]), wherein the valve is operable to control an amount of the gas flow being provided to the nasal interface (flow control valve 25 to control the oxygen flow rate from oxygen source 22) (Fig. 1; para. [0088]); 
and causing an output setting of the valve to be adjusted to control the amount of the gas flow being provided to the nasal interface such that the amount of the gas flow - 35 -2017PF02528 provided to the nasal interface is maintained at the prescribed flow rate and the prescribed pressure (electrical current delivered to the flow control valve 25 is proportional to the optimal oxygen flow rate) (para. [0117]; para. [0129]).
Orr does not disclose generating the gas flow with a pump; wherein the output setting is determined based on the flow rate difference; and generating an output signal that causes the pump to increase or decrease an output pressure of the gas flow exiting the pump based on a difference between the amount of pressure of the gas flow and the prescribed pressure.
However, Cappelli teaches a respiratory apparatus (Cappelli; abstract) including generating the gas flow with a pump (flow generator 102) (Cappelli; Fig. 1; para. [0048]); wherein the output setting is determined based on the flow rate difference (a desired flow rate is set, and the step 508 checks to see if the measured flow rate is met; if the desired and measured flow rates have a difference, then the device is controlled to reach the desired flow rate) (Cappelli; Fig. 5; paras. [0143-0144]); and generating an output signal that causes the pump to increase or decrease an output pressure of the gas flow exiting the pump based on a difference between the amount of pressure of the gas flow and the prescribed pressure (flow generator 102 has a controller which adjusts the output so a measured pressure/flow satisfies a desired pressure/flow) (Cappelli; para. [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Orr method to include generating the gas flow with a pump; wherein the output setting is determined based on the flow rate difference; and generating an output signal that causes the pump to increase or decrease an output pressure of the gas flow exiting the pump based on a difference between the amount of pressure of the gas flow and the prescribed pressure, as taught by Cappelli, for the purpose of ensuring the air flow/pressure delivered to a patient is the same as a desired flow/pressure, thereby ensuring the patient is provided with the correct therapeutic ventilation treatment for their condition (Cappelli; para. [0187]).
Regarding claim 7, the modified Orr device teaches determining a change in the flow rate by measuring an amount of current provided to the valve to cause the valve to close and/or open (the current to control the solenoid control valve 25 is determined by the processor 35, and it is proportional to the oxygen flow rate) (Orr; para. [0017]; para. [0129]); and determining, based on the amount of current and the change in the flow rate, one or more breathing characteristics associated with the patient (the patient’s volume of inhaled oxygen is calculated based on the oxygen flow rate over a predetermined time period, the oxygen rate supplied being variable over the time period) (Orr; para. [0062]; paras. [0121-0122]).
Regarding claim 11, Orr discloses a nasal therapy system (whole apparatus for delivering oxygen to a patient’s nose) (Fig. 1; para. [0088]), comprising: 
interfacing means (oxygen delivery device 17 with a nasal cannula) (Fig. 1; para. [0088]); 
- 36 -2017PF02528first sensing means configured to determine a flow rate of a gas flow to be provided to a patient via the interfacing means (oxygen flow analyzer 30 that measures an oxygen flow rate to a patient) (Fig. 1; para. [0090]); 
second sensing means configured to determine an amount of pressure of the gas flow based, at least in part, on a prescribed pressure (pressure sensor 40 that measures breathing pressure, which is partly comprised of the oxygen flow pressure; the oxygen flow pressure is determined from the oxygen flow rate which is pre-selected) (Fig. 1; para. [0037]; paras. [0106-0107]);
venting means in communication with the interfacing means and operable to control an amount of the gas flow being provided to the interfacing means (flow control valve 25 to control the oxygen flow rate from oxygen source 22) (Fig. 1; para. [0088]); 
and controlling means operatively coupled to the first sensing means, the second sensing means, and the venting means (processor 35 that communicates with the valve 25, oxygen flow analyzer 30, and pressure sensor 40) (Fig. 1; para. [0089]; para. [0091]; para. [0093]), 
wherein the controlling means are configured to: determine a flow rate difference between a prescribed flow rate and the flow rate (the oxygen flow rate value is compared to the desired predetermined threshold value for oxygen flow rate) (para. [0099]), and cause an output setting of the venting means to be adjusted to control the amount of the gas flow being provided to the interfacing means such that the amount of the gas flow provided to the interfacing means is maintained at the prescribed flow rate and the prescribed pressure (electrical current delivered to the flow control valve 25 is proportional to the optimal oxygen flow rate) (para. [0117]; para. [0129]).
Orr does not disclose pumping means configured to generate the gas flow; wherein the output setting is determined based on the flow rate difference; and generate an output signal that causes the pumping means to increase or decrease an output pressure of the gas flow exiting the pumping means based on a difference between the amount of pressure of the gas flow and the prescribed pressure.
However, Cappelli teaches a respiratory apparatus (Cappelli; abstract) including a pumping means configured to generate the gas flow (flow generator 102) (Cappelli; Fig. 1; para. [0048]); wherein the output setting is determined based on the flow rate difference (a desired flow rate is set, and the step 508 checks to see if the measured flow rate is met; if the desired and measured flow rates have a difference, then the device is controlled to reach the desired flow rate) (Cappelli; Fig. 5; paras. [0143-0144]); and generate an output signal that causes the pumping means to increase or decrease an output pressure of the gas flow exiting the pumping means based on a difference between the amount of pressure of the gas flow and the prescribed pressure (flow generator 102 has a controller which adjusts the output so a measured pressure/flow satisfies a desired pressure/flow) (Cappelli; para. [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Orr device to include a pumping means configured to generate the gas flow; wherein the output setting is determined based on the flow rate difference; and generate an output signal that causes the pumping means to increase or decrease an output pressure of the gas flow exiting the pumping means based on a difference between the amount of pressure of the gas flow and the prescribed pressure, as taught by Cappelli, for the purpose of ensuring the air flow/pressure delivered to a patient is the same as a desired flow/pressure, thereby ensuring the patient is provided with the correct therapeutic ventilation treatment for their condition (Cappelli; para. [0187]).
Regarding claim 12, the modified Orr device teaches wherein the interfacing means comprise: at least one nasal outlet, a gas inlet, and a gas outlet (see annotated Image 1 above), wherein at least a portion of the gas flow is output to a nasal airway of the patient via the at least one nasal outlet, the portion being related to the prescribed flow rate, the amount of the gas flow that is provided to the nasal interface, and an additional amount of the gas flow leaked from the nasal interface (oxygen flow rate from the source 22 to be delivered to a patient is pre-selected for a period of time; actual oxygen flow supplied at a point in time varies dependent upon an algorithm to achieve the pre-selected flow rate; as the nasal interface of 17 does not recite a seal, there would inherently be gas leaks between the nasal interface and the patient) (Orr; Figs. 1, 9; para. [0088]; paras. [0121-0122]).
Regarding claim 13, the modified Orr device teaches wherein the controlling means are further configured to: determine a change in the flow rate by measuring an amount of current provided to venting means to cause the venting means to close and/or open (the current to control the solenoid control valve 25 is determined by the processor 35, and it is proportional to the oxygen flow rate) (Orr; para. [0017]; para. [0129]); and - 37 -2017PF02528determine, based on the amount of current and the change in the flow rate, one or more breathing characteristics associated with the patient (the patient’s volume of inhaled oxygen is calculated based on the oxygen flow rate over a predetermined time period, the oxygen rate supplied being variable over the time period) (Orr; para. [0062]; paras. [0121-0122]).
Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Orr in view of Cappelli as applied to claims 1, 6, and 11 above, and further in view of Campana et al. (US 2017/0266399 A1).
Regarding claim 4, the modified Orr device teaches the invention as previously claimed, but does not teach further comprising: a gas monitor in communication with the controller, the gas monitor being configured to: generate an alert in response to determining that one or more breathing characteristics of the patient meet an alert condition, and send the alert to at least one alert system.
However, Campana teaches a gas flow sensor for ventilation treatment (Campana; abstract) including a gas monitor (flow sensor system 20) (Campana; Fig. 2; para. [0141]) in communication with the controller (flow sensor system has sensors which communicate with a processor to perform calculations) (Campana; Fig. 2; para. [0148]), the gas monitor being configured to: generate an alert in response to determining that one or more breathing characteristics of the patient meet an alert condition (alerts if rate or volume are above/below ideal thresholds) (Campana; para. [0141]), and send the alert to at least one alert system (operator provided with alerts through a remotely connected device) (Campana; para. [0141]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Orr device to include a gas monitor in communication with the controller, the gas monitor being configured to: generate an alert in response to determining that one or more breathing characteristics of the patient meet an alert condition, and send the alert to at least one alert system, as taught by Campana, for the purpose of providing a user with feedback information regarding how to adjust ventilation based on flow measurements in order to suit a patient’s needs (Campana; Fig. 2; para. [0141]; para. [0143]).
Regarding claim 9, the modified Orr method teaches the invention as previously claimed, but does not teach generating, by a gas monitor in communication with the controller, an alert in response to determining that one or more breathing characteristics of the patient meet an alert condition; and sending the alert to at least one alert system.
However, Campana teaches using a gas flow sensor for ventilation treatment (Campana; abstract) including the step of generating, by a gas monitor in communication with the controller (flow sensor system 20 has sensors which communicate with a processor to perform calculations) (Campana; Fig. 2; para. [0141]; para. [0148]), an alert in response to determining that one or more breathing characteristics of the patient meet an alert condition (alerts if rate or volume are above/below ideal thresholds) (Campana; para. [0141]); and sending the alert to at least one alert system (operator provided with alerts through a remotely connected device) (Campana; para. [0141]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Orr method to include the step of generating, by a gas monitor in communication with the controller, an alert in response to determining that one or more breathing characteristics of the patient meet an alert condition; and sending the alert to at least one alert system, as taught by Campana, for the purpose of providing a user with feedback information regarding how to adjust ventilation based on flow measurements in order to suit a patient’s needs (Campana; Fig. 2; para. [0141]; para. [0143]).
Regarding claim 14, the modified Orr device teaches the invention as previously claimed, but does not teach monitoring means in communication with the controlling means, the monitoring means being configured to: generate an alert in response to determining that one or more breathing characteristics of the patient meet an alert condition, and send the alert to alerting means.
However, Campana teaches a gas flow sensor for ventilation treatment (Campana; abstract) including monitoring means in communication with the controlling means, the monitoring means (flow sensor system 20 that has sensors which communicate with a processor to perform calculations) (Campana; Fig. 2; para. [0141]; para. [0148]) being configured to: generate an alert in response to determining that one or more breathing characteristics of the patient meet an alert condition (alerts if rate or volume are above/below ideal thresholds) (Campana; para. [0141]), and send the alert to alerting means (an operator is provided with alerts through a remotely connected device) (Campana; para. [0141]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Orr device to include monitoring means in communication with the controlling means, the monitoring means being configured to: generate an alert in response to determining that one or more breathing characteristics of the patient meet an alert condition, and send the alert to alerting means, as taught by Campana, for the purpose of providing a user with feedback information regarding how to adjust ventilation based on flow measurements in order to suit a patient’s needs (Campana; Fig. 2; para. [0141]; para. [0143]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Orr in view of Cappelli as applied to claim 6 above, and further in view of Suzuki et al. (US 5,931,159).
Regarding claim 8, the modified Orr method teaches the invention as previously claimed, but does not teach determining a first time that a first amount of current is provided to the valve to cause the valve to close; determining a second time that the first amount of current is provided to the valve to cause the valve to close again, wherein a breathing rate of the patient is determined based on a temporal difference between the first time and the second time.
However, Suzuki teaches a lung ventilator (Suzuki; abstract) including determining a first time that a first amount of current is provided to the valve to cause the valve to close (solenoid valve 11 is on during inspiration time and off during expiration time) (Suzuki; Fig. 6; col. 6, lines 33-42, 60-61; col. 7, lines 3-4); determining a second time that the first amount of current is provided to the valve to cause the valve to close again (inspiration time and expiration time are repeated in a set cycle) (Suzuki; Fig. 6; col. 6, lines 33-42, 60-61; col. 7, lines 3-4), wherein a breathing rate of the patient is determined based on a temporal difference between the first time and the second time (breathing rate is determined based on the intervals in which the solenoid valve is turned on/off) (Suzuki; Fig. 6; col. 6, lines 33-42, 60-61; col. 7, lines 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Orr method to include determining a first time that a first amount of current is provided to the valve to cause the valve to close; determining a second time that the first amount of current is provided to the valve to cause the valve to close again, wherein a breathing rate of the patient is determined based on a temporal difference between the first time and the second time, as taught by Suzuki, for the purpose of providing a patient with oxygen flow to inspire at a consistent rate, thereby providing the patient with a mandatory respiration treatment (Suzuki; Fig. 6; col. 6, lines 33-42).
Response to Arguments
Applicant's arguments filed 3/2/2022 have been fully considered but they are not persuasive. 
On page 7 in the “Rejections under 35 U.S.C. 112(b)” section of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the 35 U.S.C. 112(b) rejections of the previous office action. The Examiner agrees, and has thus withdrawn those rejections. 
On pages 7-10 of the Applicant’s remarks, the Applicant argues that there is no motivation to combine the Orr, Nawata, and Cappelli references, as the modification of Orr with Nawata and Cappelli would change the principle of operation for the combination of Orr and Nawata. However, as the Applicant’s current set of amended claims have been amended such that Nawata is no longer required to teach the claimed invention in any of the claims, these arguments are moot. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785